DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 10/5/2021, with respect to independent claims, as amended, have been fully considered and are persuasive.

Terminal Disclaimer
The terminal disclaimer filed on 10/5/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,635,525 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-11 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 1, 
Prior art has been found to teach “A data storage device, comprising: a flash memory, comprising at least one system information block and at least one data block; and a micro-controller, configured to read an unrecoverable-error bit from a physical-to-[]";
Since, no prior art was found to teach: ”rebuild the logical-to-physical address mapping table according to the unrecoverable-error bit” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For Independent claim 7, 
Prior art has been found to teach “A method for a data storage device to rebuild a memory address mapping table, comprising: providing a flash memory in the data storage device, which comprises a plurality of data blocks; and reading a respective physical-to-logical address mapping table comprising an unrecoverable-error bit from each of the data blocks in the flash memory; and rebuilding a logical-to-physical address mapping table comprising the unrecoverable-error bits according to the physical-to-logical address mapping tables in an order of precedence, wherein  []";
Since, no prior art was found to teach: ”the order of precedence is determined according to a respective timestamp of each of the data blocks” as it pertains to the other portions of the claim as a whole
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For dependent claims 2-6 and 8-11, the claims are allowed due to their dependency on allowable independent claims 1 and 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Lin. (US 2016/0124820 A1) teaches P2L and L2P, both with errors/corruption and building thereof but not in response and based on uncorrectable error.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114